COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-403-CV
 
IN
RE JODIE WADE                                                                 RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied because relator=s trial is currently scheduled
to take place within sixty days of the filing of this petition.[2]  Accordingly, relator=s
petition for writ of mandamus is denied as moot.
 
 
LEE ANN DAUPHINOT
JUSTICE
 
PANEL:  DAUPHINOT, GARDNER, and
MCCOY, JJ.
 
MCCOY, J. would request a response.
 
DELIVERED:  November 18, 2009




     [1]See
Tex. R. App. P. 47.4.


     [2]The
trial court has informed this court that relator=s trial is scheduled to
take place on January 4, 2010.